DocuSign Envelope ID: 174258A7-DC11-410E-9597-FAD9C8F8AF77
                     Case 4:18-cv-01060-YGR Document 152-5 Filed 03/01/19 Page 1 of 3



                   SHEPPARD, MULLIN, RICHTER & HAMPTON LLP
               1      A Limited Liability Partnership
                      Including Professional Corporations
               2 JAY T. RAMSEY, Cal. Bar No. 273160
                 1901 Avenue of the Stars, Suite 1600
               3 Los Angeles, California 90067-6055
                 Telephone: 310.228.3700
               4 Facsimile: 310.228.3701
                 jramsey@sheppardmullin.com
               5
                 KLEIN MOYNIHAN TURCO LLP
               6 BRIAN P. ASTRUP (admitted pro hac vice)
                 450 Seventh Avenue, 40th Floor
               7 New York, New York 10123
                 Telephone: 212-246-0900
               8 Facsimile: 212-216-9559
                 bastrup@kleinmoynihan.com
               9
                   Attorneys for Defendants
              10 FREEDOM FINANCIAL NETWORK, LLC,
                   FREEDOM DEBT RELIEF, LLC, FLUENT,
              11 INC., and LEAD SCIENCE, LLC
              12                                    UNITED STATES DISTRICT COURT

              13                                   NORTHERN DISTRICT OF CALIFORNIA

              14                                             OAKLAND DIVISION
                   DANIEL BERMAN,                                     Case No.: 4:18-CV-01060-YGR
              15
                                      Plaintiff,                        Hon. Yvonne Gonzalez Rogers
              16
                            v.                                          DECLARATION OF DHARMA NAIK,
              17
                                                                        ESQ. IN SUPPORT OF OPPOSITION
                 FREEDOM FINANCIAL NETWORK, LLC,
              18                                                        TO MOTION FOR CLASS
                 FREEDOM DEBT RELIEF, LLC, FLUENT,
                                                                        CERTIFICATION
              19 INC., and LEAD SCIENCE, LLC,
              20
                                      Defendants.
              21
                 FREEDOM FINANCIAL NETWORK,
              22 LLC and FREEDOM DEBT RELIEF,                           Date: April 9, 2019
                 LLC,                                                   Time: 2:00 p.m.
              23                                                        Courtroom: 1, 4th Floor
                            Third-Party Plaintiffs,
              24
                            v.
              25
                   DOES 1 through 5,
              26
              27                      Third-Party Defendants.
              28

                   SMRH:228653619.1                                            DECLARATION OF DHARMA NAIK, ESQ.
DocuSign Envelope ID: 174258A7-DC11-410E-9597-FAD9C8F8AF77
                     Case 4:18-cv-01060-YGR Document 152-5 Filed 03/01/19 Page 2 of 3




        1 I, DHARMA NAIK, hereby declare:
        2            1.        I am over the age of eighteen and have personal knowledge of all facts set forth in

        3 this Declaration. If called as a witness, I could testify competently to such facts under oath.
        4            2.        At all relevant times, I have held the position of Associate General Counsel to

        5 Defendants Freedom Financial Network, LLC and Freedom Debt Relief, LLC (collectively,
        6 “Freedom”). I make this Declaration based on my own personal knowledge obtained through the
        7 course of my employment at Freedom.
        8            3.        I have reviewed the pleadings including the Second Amended Complaint and the

        9 Motion for Class Certification filed by Daniel Berman (“Plaintiff”) in the above-captioned matter,
       10 and I am familiar with the allegations and claims asserted therein. I make this declaration in support
       11 of Defendants’ Opposition to Plaintiff’s Motion for Class Certification.
       12            4.        In 2017, Freedom and Defendant Fluent, Inc. (“Fluent”) entered into a marketing

       13 campaign to generate leads (i.e., target potential customers) for Freedom. Freedom provides,
       14 among other things, debt relief services. It is my understanding that Fluent is a digital marketing
       15 company that operates consumer-facing websites that collect first-party data from registrants that
       16 Fluent then uses to assist advertising clients, such as Freedom, in targeting and engaging potential
       17 customers.
       18            5.        On February 14, 2018, as part of the Freedom/Fluent marketing campaign, and
       19 because of a user who registered with the name Dunk Loka on a Fluent website with Plaintiff’s
       20 cellular phone number (510-326-xxxx),1 a Freedom representative fielded a telephone call
       21 involving someone at that phone number.
       22            6.        The telephone discussion on February 14, 2018 was the only communication any

       23 Freedom representative had with the aforementioned phone number besides an SMS text message
       24
       25
            1
            The last four digits of that phone number are not included, but I understand from discovery
       26
          documents exchanged in this lawsuit that it is the telephone number which is the subject of this
       27 litigation, that is, the number at which Plaintiff claims he was called on February 14, 2018.
       28
            SMRH:228653619.1                                                 DECLARATION OF DHARMA NAIK, ESQ.
DocuSign Envelope ID: 174258A7-DC11-410E-9597-FAD9C8F8AF77
                     Case 4:18-cv-01060-YGR Document 152-5 Filed 03/01/19 Page 3 of 3




        1 that was sent earlier that day as part of the Freedom/Fluent marketing campaign. However,
        2 Freedom did not make the phone call or send the text message.
        3            7.        Plaintiff’s cellular phone number was never contacted after February 14, 2018.

        4 Plaintiff’s phone number is on Freedom’s do-not-call list and will never be contacted again, even
        5 if it is used to register in connection with a different Freedom marketing campaign.
        6            8.        The Freedom/Fluent marketing campaign ended in April 2018. To the best of my

        7 knowledge, Fluent (and anyone on its behalf) has ceased communicating on behalf of Freedom
        8 with any of the leads furnished to Fluent in connection with the Freedom/Fluent marketing
        9 campaign.
       10            9.        In connection with this lawsuit, and for the purpose of Defendants’ prior motion to

       11 deny class certification as well as for the purpose of Defendants’ Opposition to the Motion for
       12 Class Certification, I supplied Fluent, through counsel, with information concerning certain
       13 individuals related to the Freedom/Fluent marketing campaign. Specifically, I supplied Fluent with
       14 the names of actual human beings who were leads generated through the Fluent/Freedom
       15 marketing campaign and who became Freedom clients.
       16            I declare under penalty of perjury under the law of the United States of America that the

       17 foregoing is true and correct. Executed March 1, 2019 at San Mateo, California.
       18
                                                             _______________________
       19                                                    DHARMA NAIK, ESQ.
       20
       21
       22
       23
       24
       25
       26
       27
       28
            SMRH:228653619.1                                                 DECLARATION OF DHARMA NAIK, ESQ.
